In an action, inter alia, to recover damages for personal injuries, etc., based on theories of negligence and premises liability, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County (Doyle, J.), dated June 9,1995, as granted the cross motion of the defendants Joseph S. Lach s/h/a Joseph *673F. Lach and Bays Auto Repair, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Doyle at the Supreme Court. Copertino, J. P., Goldstein, McGinity and Luciano, JJ., concur.